Alice Robie Resnick, J.,
concurring.
{¶ 13} For the reasons stated in the majority opinion, I concur that relator’s petition for a commission to take out-of-state depositions should be denied. However, I believe that the purpose behind relator’s petition may be to have this court appoint a person before whom the depositions could be taken. See Fla.R.Civ.P. 1.300(a) (“Depositions may be taken * * * by any person appointed by the court in which the action is pending”). If that is the intent of relator’s petition, it may be possible that a newly filed request on that basis would be granted by this court.
{¶ 14} I also take this opportunity to present a few observations about the substance of this case.
{¶ 15} My initial reaction upon reviewing the complaint was to say, “Here we go again.” The events that give rise to this case are strangely reminiscent of events that occurred in the 2000 election. After the group Citizens for a Strong Ohio funded what can only be characterized as “attack ads” in the 2000 election, that group resisted vigorously the necessity to disclose the names of its contributors. See Ohio Elections Comm. v. Ohio Chamber of Commerce & Citizens for a Strong Ohio, 158 Ohio App.3d 557, 2004-Ohio-5253, 817 N.E.2d 447; State ex rel. Common Cause/Ohio v. Ohio Elections Comm., 156 Ohio App.3d 544, 2004-Ohio-1594, 806 N.E.2d 1054; Common Cause/Ohio v. Ohio Elections Comm., 150 Ohio App.3d 31, 2002-Ohio-5965, 779 N.E.2d 766.
{¶ 16} In the wake of the much-debated and much-criticized situation that developed in the 2000 election (and spurred by other events as well), the General *14Assembly responded by enacting the more stringent statutory disclosure requirements of 2004 Am.Sub.H.B. No. 1, effective March 31, 2005.
Porter, Wright, Morris & Arthur, L.L.P., Scott E. North, Kathleen M. Trafford, Ralph F. Gildehaus III, Julie L. Atchison, and L. Bradfield Hughes, for relator.
{¶ 17} Now, incredibly, even with those more stringent disclosure requirements, Common Sense Ohio and Common Sense 2006, two groups that appear to be tightly connected and that bear a striking resemblance to Citizens for a Strong Ohio, are claiming that no disclosure is required, in an attempt to hide the identities of contributors. It appears that some people will never learn.
Pfeifer, J., concurs in the foregoing opinion.